COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00227-CV


BLACK BULL TOWING, LLC AND                                    APPELLANTS
5620 TX LINCOLN ARLINGTON,
LLC D/B/A WHISPERING WOODS

                                        V.

PETE E. YBARRA                                                   APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2013-004651-1

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      In five issues, appellants––Black Bull Towing, LLC and 5620 TX Lincoln

Arlington, LLC d/b/a Whispering Woods––challenge the trial court’s final

judgment and underlying summary judgment in an appeal from claims alleging

improper towing. We affirm in part and reverse in part.

      1
       See Tex. R. App. P. 47.4.
      Black Bull Towing towed appellee Pete E. Ybarra’s vehicle from the

Whispering Woods apartment complex’s parking lot twice because Ybarra’s

daughter––who was driving the car and was visiting an apartment resident––did

not have a valid or unexpired visitor’s permit. Each time, Ybarra paid Black Bull

$293.30 to release his vehicle.    Ybarra sued appellants for violations of the

Texas Towing and Booting Act and violations of the Texas Theft Liability Act. 2 In

the petition, he requested a declaratory judgment “that the tows . . . were unjust

and without probable cause, and without notification as required under the Texas

Towing and Booting Act.” He also sought damages and attorney’s fees.

      Ybarra moved for a summary judgment on all of his claims.              After

determining that it had jurisdiction over the dispute, the trial court granted

Ybarra’s summary judgment motion and awarded him damages and attorney’s

fees. After appellants filed a motion for new trial, the trial court modified the

summary judgment to delete the declaratory judgment, damages for violations of

the Texas Theft Act, and attorney’s fees award. It then rendered a “Final Order”

awarding Ybarra damages for each tow under the Towing and Booting Act, costs,

and postjudgment interest.

                               Issues on Appeal

      In five issues, appellants argue that (1) the trial court did not have

jurisdiction over Ybarra’s Towing and Booting Act claims, (2) Ybarra did not meet

      2
         He also included a claim for conversion, but it was specifically pled
“[a]lternatively” to the Texas Theft Act claim.


                                        2
his summary judgment burden to conclusively establish a violation of the Towing

and Booting Act, (3) Ybarra did not conclusively establish that any violation of the

Towing and Booting Act was knowing, reckless, or intentional, (4) the trial court’s

final judgment was improper because it impliedly denied Ybarra’s Theft Act

claims without giving appellants an opportunity to seek attorney’s fees, and

(5) the trial court erred when it granted Ybarra’s motion for summary judgment.

                                   Jurisdiction

      In their first issue, appellants contend that the trial court did not have

jurisdiction over Ybarra’s Towing and Booting Act claims.        The Towing and

Booting Act is contained in Chapter 2308 of the Texas Occupations Code. Tex.

Occ. Code Ann. § 2308.001 (West 2012). Appellants point to section 2308.453,

which provides that “[a] hearing under this chapter shall be in any justice court in

. . . the county from which the motor vehicle was towed.” Id. § 2308.453 (West

Supp. 2014) (emphasis added). Appellants contend that this section requires

that any cause of action brought for violation of any part of the Towing and

Booting Act must be brought in the justice court.       Ybarra counters that this

section applies only to certain claims under the Towing and Booting Act, not to

the claims he brought under section 2308.404. Id. § 2308.404 (West 2012).

      Section 2308.452 of the Occupations Code provides that “[t]he owner or

operator of a vehicle that has been removed and placed in a vehicle storage

facility or booted without the consent of the owner or operator of the vehicle is

entitled to a hearing on whether probable cause existed for the removal and


                                         3
placement or booting.” Id. § 2308.452 (West 2012).          The only issues to be

decided at this type of hearing are (1) whether probable cause existed for the

removal and placement of the vehicle and (2) whether a towing charge imposed

or collected in connection with the removal or placement of the vehicle was

greater than the amount authorized by applicable statutes. Id. § 2308.458(c)

(West 2012). The recoverable damages are limited to

             (1) court costs and attorney’s fees to the prevailing party;

            (2) the reasonable cost of photographs submitted under
      Section 2308.456(b)(8) to a vehicle owner or operator who is the
      prevailing party;

            (3) an amount equal to the amount that the towing charge or
      booting removal charge and associated parking fees exceeded
      [authorized] fees . . . ; and

           (4) reimbursement of fees paid for vehicle towing, storage, or
      removal of a boot.

Id. § 2308.458(e).

      In contrast, section 2308.404 requires an owner or operator of a towed

vehicle to show only a violation of the Act and the amount of damages caused

thereby, including the amount of any towing fees; therefore, it is a strict liability

statute. Id. § 2308.404(a), (b); Whitten v. Vehicle Removal Corp., 56 S.W.3d
293, 307 (Tex. App.––Dallas 2001, pet. denied). Upon proof that the violation of

the Act was intentional, knowing, or reckless, the recoverable damages are

increased to “$1000 plus three times the amount of fees assessed in the




                                          4
vehicle’s removal, towing, storage, or booting.”        Tex. Occ. Code Ann.

§ 2308.404(c).

      Construing the statutory scheme in its entirety, we conclude that a

proceeding under section 2308.452 is separate from a proceeding under section

2308.404. See Sisavath v. Oates, No. 05-12-01027-CV, 2014 WL 1010162, at

*2 (Tex. App.––Dallas Mar. 13, 2014, no pet.) (mem. op.) (holding that issues

decided in prior 2308.452 hearing based on same tow were not res judicata of

issues in later 2308.404 suit). The two proceedings involve separate issues and

allow for the recovery of different damages. Only section 2308.453 limits the

type of court in which such a proceeding may be brought.

      Construing the word “chapter” in section 2308.453 to mean anything other

than “subchapter” would lead to a result in contravention of the remainder of the

Act’s provisions. See Tex. Gov’t Code Ann. § 311.021(2) (West 2013). For

instance, sections 2308.454 and .455 provide that upon an owner’s or operator’s

payment to retrieve a towed vehicle, the towing company or vehicle storage

facility must provide the person retrieving the vehicle a notice that includes a

statement of “the person’s right to submit a request within 14 days for a court

hearing to determine whether probable cause existed to remove . . . the vehicle,”

the person’s right to request a hearing in the justice court, and “the name,

address, and telephone number of each justice court in the county from which

the vehicle was towed . . . or the address of an Internet website maintained by

the Office of Court Administration of the Texas Judicial System that contains the


                                       5
name, address, and telephone number of each justice court in that county.” Tex.

Occ. Code Ann. §§ 2308.454, .455 (West 2012 & Supp. 2014). Upon receiving

the notice, the person must request a hearing within fourteen days or waive the

right to have one. Id. § 2308.456(a), (d) (West 2012). Thus, the hearing and

notice sections refer only to the “probable cause” issue to be determined in a

hearing under section 2308.452.

      In contrast, subchapter I, in which section 2308.404 is found, also includes

provisions authorizing up to a Class B misdemeanor criminal penalty for a

knowing and intentional violation and an injunction for violations of the chapter.

Id. §§ 2308.405, .406 (West 2012); see Tex. Penal Code Ann. § 12.22 (West

2011). The punishment for a Class B misdemeanor can include jail time; thus, a

justice court would have no jurisdiction to hear a dispute under section 2308.405

in which it was alleged that the conduct was intentional and knowing. See Tex.

Const. art. V, § 19; Tex. Code Crim. Proc. Ann. art. 4.11 (West 2015); Tex. Penal

Code Ann. § 12.22(2); Cooksey v. State, 377 S.W.3d 901, 904 (Tex. App.––

Eastland 2012, no pet.).

      Accordingly, we hold that section 2308.453 does not apply to the claims

under section 2308.404 upon which the trial court granted summary judgment;

therefore, the trial court properly exercised jurisdiction over those claims. We

overrule appellants’ first issue.




                                        6
                              Summary Judgment

      Appellants’ remaining four issues challenge the propriety of the summary

judgment.

Standard of Review

      We review a summary judgment de novo. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). We consider the evidence presented in the

light most favorable to the nonmovant, crediting evidence favorable to the

nonmovant if reasonable jurors could and disregarding evidence contrary to the

nonmovant unless reasonable jurors could not. Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We indulge every

reasonable inference and resolve any doubts in the nonmovant’s favor. 20801,

Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008).          A plaintiff is entitled to

summary judgment on a cause of action if he conclusively proves all essential

elements of the claim. See Tex. R. Civ. P. 166a(a), (c); MMP, Ltd. v. Jones, 710
S.W.2d 59, 60 (Tex. 1986).

Conclusive Proof of Violation

      Appellants contend that Ybarra failed to conclusively prove a violation of

the Towing and Booting Act. Ybarra claimed four violations of the Act: (1) that

the lettering on the parking lot signs was smaller than the statutorily-required two

inches in height, (2) that the bottom edge of the signs was less than the required

five feet off the ground, (3) that there was no written confirmation from

Whispering Woods, the property owner, to Black Bull Towing that the signs


                                         7
required by the Act had been placed on the property, and (4) that Black Bull

Towing did not have standing authority to tow for lack of a visitor’s parking

permit. See Tex. Occ. Code Ann. §§ 2308.255(d), .301(a)(5), .302(c)(1) (West

2012).   Appellants claim that Ybarra failed to negate the “minor variation”

exclusion of the Act. Id. § 2308.407 (West 2012).

      Height of Lettering

      Section 2308.302(c)(1) provides that to comply with the Act, a sign warning

of the right to tow must contain the international towing symbol and immediately

underneath that symbol “in lettering at least two inches in height, . . . the

words . . . (A) ‘Towing and Booting Enforced’; (B) ‘Towing Enforced’; or ‘Booting

Enforced,’” as applicable. Id. § 2308.302(c)(1). Section 2308.407 provides that

“[a] minor variation of required or minimum height of a sign or lettering is not a

violation.” Id. § 2308.407.

      In an uncontroverted affidavit, Ybarra averred that he used a yard stick to

measure a sign at the entrance of the parking lot and that it was the same sign

present at the time of both tows. The lettering below the international towing

symbol read, “Towing Enforced at all Times Resident Parking Only,” but the

letters measured approximately one inch in height and the entire message was

only two inches in height with the phrases combined.             Ybarra also took

photographs of these measurements, which he attached as summary judgment

proof. Ybarra argues that as a matter of law, a fifty percent variation in the

lettering size is not a minor variation allowed by section 2308.407.


                                         8
      One of Ybarra’s photographs, attached to this opinion, shows the entire

signage, which consists of three different signs.        The top sign shows the

statutorily-required international towing symbol.    Directly underneath, in white

letters against a dark background are the words,

                      TOWING ENFORCED AT ALL TIMES
                        RESIDENT PARKING ONLY[.]

The lettering in each line is slightly less than one inch tall, and the entire box of

lettering is two inches tall. The rest of the top sign, in roughly the same lettering

size, states,

                UNAUTHORIZED VEHICLES WILL BE TOWED
                  AT OWNER’S OR OPERATOR’S EXPENSE
                VEHICLES PROHIBITED, FOR SALE VEHICLES
          ABANDONED, INOPERABLE ON JACKS OR BLOCKS, FLAT
           TIRES PARKING ON GRASS UNAUTHORIZED HANDICAP
            PARKING, BLOCKING DRIVE OR DUMPSTER EXPIRED
            INSPECTION OR REGISTRATION, VEHICLES WITHOUT
             REQUIRED PERMIT, VISITOR PASS, UNAUTHORIZED
              VEHICLES IN ASSIGNED OR RESERVED SPACES
                      NO TRACTOR/TRAILER PARKING
                       NO PARKING IN FIRE LANES[.]

Directly underneath, at the bottom of the top sign, is the following, also in white

lettering with a dark background: “TO LOCATE VEHICLE THAT HAS BEEN

TOWED CALL 817-457-2462 BLACK BULL TOWING . . . WILBARGER ST. FT

WORTH, TX 76119.”

      Directly underneath the top sign is another sign, which begins in large

letters, “WELCOME.” Directly underneath that is another tow symbol with letters

that state, “PARKING PERMIT REQUIRED.” Underneath the symbol, in much



                                         9
smaller letters, is a state of Texas symbol in a box with verbiage that is

unreadable from the summary judgment photograph.

      Finally, there is a bottom sign, which appears to be torn in half. The top

part of the sign, in white lettering against a dark background states,

      VISITOR PAR
      PERMITS ARE RE
      AT ALL TIM[.]

Following that, in dark letters against a white background is the following:

      VEHICLES T
      DO NOT HA
      VISITOR PARKING
      WILL BE TOW
      OWNERS EXP[.]

      No   cases    yet   construe   section   2308.407.      However,     in   other

circumstances, whether a provision meets a statutory conspicuousness

requirement is a question of law. Cate v. Dover Corp., 790 S.W.2d 559, 560

(Tex. 1990); Gunn v. Baptist/St. Anthony’s Health Network, 405 S.W.3d 239, 245

(Tex. App.––Amarillo 2013, no pet.). Conspicuousness of a particular provision

is typically measured against the document as a whole. See Cate, 790 S.W.2d

at 560–61. In the same way, we agree that whether a minor variation in the

lettering requirement of section 2308.302(c)(1) exists is a question of law.

      The Texas Commission of Licensing and Regulation is charged with

promulgating administrative rules in accordance with the Towing and Booting

Act. See Tex. Occ. Code Ann. §§ 2308.002(2), .057 (West 2012). The Texas

Department of Licensing and Regulation is governed by the commission and is


                                         10
charged with primary oversight of the towing industry in Texas. See id. § 51.051

(West 2012). A sample sign for “Resident and Guest Parking Towing Sign with

descriptions,” can be found at the Department’s website, under the heading,

“Tow Trucks, Operators and Vehicle Storage Facilities,” and further subheading

of   “Resident    and    Guest     Parking     Towing    Sign    with   descriptions”:

http://www.tdlr.texas.gov/towing/towing.htm.

      Webster’s Third New International Dictionary defines “minor” as “inferior in

importance[,] comparatively unimportant[,] lower in standing or reputation than

others of the same kind.” Webster’s Third New International Dictionary 1439

(2002). The presence of a towing sign that meets the statutory requirements is a

method of providing general notice to all persons parking in an area that a car is

subject to towing if it is not in compliance; this is in lieu of a personalized notice.

See Tex. Occ. Code Ann. § 2308.252 (West Supp. 2014) (providing that a

parking facility owner may tow an unauthorized vehicle without the owner’s

consent only upon proper notice, which includes either the placement of signs

“that comply with Subchapter G” or actual notice via the methods described in

the statute). The two-inch lettering requirement is intended to clearly and quickly

inform someone parking in the facility of the possibility that the person’s car could

be towed. See generally id. §§ 2308.252, .301–.305. The sign on Whispering

Woods’s parking lot, although containing the required language, when combined

with the damaged condition of the bottom sign and when compared to the

sample sign on the Department’s website, also contains so much other language


                                          11
that it is not immediately clear under what circumstances a vehicle could be

towed, especially a vehicle belonging to a guest of a resident. Therefore, we

agree with the trial court that, as a matter of law, the one-inch variation of the

lettering on this sign is not a minor violation of section 2308.302(c)(1).

      Clearance of Sign from Ground

      Regarding the bottom sign’s height from the ground, which Ybarra’s

evidence shows was only approximately twenty inches instead of sixty, we agree

with appellants that sections 2308.301 and .302 are read together; in other

words, section 2308.302 more particularly describes the contents of the type of

sign required by section 2308.301.        Here, the top sign, which contains the

information required by sections 2308.301 and 2308.302, is greater than five feet

off the ground. However, the bottom, broken sign purports to elaborate further

on the type of vehicle subject to towing, i.e., that of a person visiting a resident

without a valid permit; therefore, it is part of the required statutory notice. See id.

§§ 2308.301(b)(4), .302(d). The five-foot-height requirement from the ground,

like the required size of the lettering, has been determined by the Legislature to

be sufficient to be conspicuous enough to provide appropriate notice.

Accordingly, we conclude and hold that as a matter of law, the sign’s deviation

from the height-off-the-ground requirement was not a minor violation of the

statute.




                                          12
       Notice of Presence of Sign

       Section 2308.255(a) provides that a towing company may tow “an

unauthorized vehicle” without the owner’s or operator’s consent, at the owner’s or

operator’s expense, if “the towing company has received written verification from

the parking facility owner that . . . the parking facility owner has installed the

signs required by Section 2308.252(a)(1)” or if the owner or operator of the

vehicle has received actual notice that the particular vehicle will be towed. Id.

§ 2308.255(a). It is undisputed that Ybarra did not get prior, actual notice of the

towing of the vehicle.   Ybarra contends that because he sent a request for

production of “any document regarding the tow signs provided” and appellants

did not provide “any documentation evidencing the required written verification,”

he conclusively proved an absence of such notice.

       That appellants failed to respond to Ybarra’s request for production with a

document proving such notice is not evidence that such notice does not exist.

See Nutting v. Nat’l Homes Mfg. Co., 639 S.W.2d 721, 724 (Tex. App.––Austin

1982, no writ). Further, appellants at least raised a fact question as to whether

the parties’ signed agreement was evidence of such notice.        The agreement

states, in part,

       In compliance with State Law 684.012, towing signs are the private
       property of B.B.T. Please do not allow other wrecker companies or
       your staff to remove our signs. Signs are valued at $25.00 each and
       may be charged to Property Owner if not removed in the manner
       provided in this agreement.




                                        13
Accordingly, we hold that Ybarra did not conclusively prove that appellants

violated section 2308.255(a) of the Act.

      Scope of Written Agreement

      Section 2308.255(c) provides that, unless a parking facility owner

specifically requests the tow of a specific vehicle, a towing company may tow a

vehicle only if the company and parking facility owner have “a standing written

agreement . . . to enforce parking restrictions in the parking facility.” Tex. Occ.

Code Ann. § 2308.255(d).         Appellants attached to their summary judgment

response a copy of the tow agreement between them allowing Black Bull to tow

any “unauthorized vehicles” from the parking lot. At the bottom of the page,

several options of types of vehicles are marked, including “Resident Stickers.”

The statute defines unauthorized vehicle as “a vehicle parked, stored, or located

on a parking facility without the consent of the parking facility owner.”        Id.

§ 2308.002(13). At the very least, this contract provision raises a fact issue as to

whether the parties had a standing written agreement for Black Bull to tow any

vehicles without proper visitor permits on them. Accordingly, we hold that Ybarra

failed to conclusively prove a violation of this part of the statute.

      We overrule appellants’ second issue in part and sustain it in part.

No Heightened Mental State Shown

      In their third issue, appellants contend that Ybarra did not conclusively

prove that the violations of the statute he alleged were committed intentionally,




                                           14
knowingly, or recklessly as required to recover damages under section

2308.404(c). We agree.

      In his motion for summary judgment, Ybarra alleged that he proved this

element because he showed that appellants intentionally and deliberately towed

the vehicle both times. However, by the statute’s plain language, the heightened

mental states entitling a party to minimum statutory damages refer to the

“violation,” not the tow. Id. § 2308.404(c). Therefore, Ybarra had to conclusively

prove that appellants towed the vehicle both times knowing that the sign was not

in compliance with sections 2308.301 or .302 or with an awareness of the risk

that the sign was noncompliant, which they consciously disregarded.

      Ybarra contends that (1) a “towing company or parking facility that fails to

comply with the clear statutory requirements of 2308.301 et seq. is at a minimum

reckless” and (2) that recklessness is shown because “[t]he service agreement

between [appellants] states that the towing signs are the private property of

‘B.B.T.’” According to Ybarra, Black Bull “either made or paid someone to make

the non-compliant signage.       As a towing company licensed by the . . .

Department . . . Black Bull Towing, LLC is familiar (or should be familiar) with the

legal requirements involved in performing non-consent tows.”             Ybarra is

essentially arguing either (a) that proof of a violation is itself proof of




                                        15
recklessness or (b) that Black Bull, as a tow operator subject to the Act, should

have known the legal requirements for the signs. 3

      We conclude that to prove a reckless violation of the statute, a plaintiff

must prove more than a mere violation. Recklessness generally requires proof

that a party had knowledge or awareness of a condition but did not care about

the result. See, e.g., City of San Antonio v. Hartman, 201 S.W.3d 667, 672 &

n.19 (Tex. 2006); Black’s Law Dictionary 1462 (10th ed. 2014) (defining

“reckless” as “[c]haracterized by the creation of a substantial and unjustifiable

risk of harm to others and by a conscious (and sometimes deliberate) disregard

for or indifference to that risk; heedless; rash”); cf. Tex. Penal Code Ann.

§ 6.03(c) (West 2011) (defining recklessness in the criminal context as follows:

“A person acts recklessly, or is reckless, with respect to circumstances

surrounding his conduct or the result of his conduct when he is aware of but

consciously disregards a substantial and unjustifiable risk that the circumstances

exist or the result will occur. The risk must be of such a nature and degree that

its disregard constitutes a gross deviation from the standard of care that an

ordinary person would exercise under all the circumstances as viewed from the


      3
       Arguably, this theory was not presented in Ybarra’s motion for summary
judgment, which argued only that (1) the tows themselves were intentional and
not the result of a mistake, (2) the vehicle was operable and not in violation of
any parking laws, and (3) appellants committed more than one violation of the
statute. See State Farm Lloyds v. Page, 315 S.W.3d 525, 532 (Tex. 2010)
(holding that a court cannot grant summary judgment on grounds not presented
in motion).


                                       16
actor’s standpoint.”). Because the statute is a strict liability statute, no mental

state is required to show a violation and, therefore, to recover basic damages.

See Tex. Occ. Code Ann. § 2308.404(b).         But, similar to the treble damage

provision in the DTPA, the Act’s prerequisite of a showing of a heightened

intentional, knowing, or reckless mental state to recover minimum and trebled

damages has both a deterrent and incentivizing effect on the towing company

and parking facility; the goal is to discourage unscrupulous towing practices in

violation of the Act. See Whitten, 56 S.W.3d at 308 (holding that prior version of

Act codified in Transportation Code was “at bottom a consumer protection statute

which seeks to protect economic interests”); cf. Pennington v. Singleton, 606
S.W.2d 682, 686 (Tex. 1980) (“To provide individual consumers with a method

and incentive to discourage deceptive trade practices, the legislature included §

17.50 [in the DTPA,] thereby creating a private cause of action for mandatory

treble damages.”).

      Here, the signs themselves show an attempt to comply with the Act. The

mere fact that Black Bull provided the signs to Whispering Woods does not show

that it did not care about the risk of a violation, especially considering that the

signs themselves contained the statutorily-required language and went into great

detail to describe the types of unauthorized vehicles subject to tow. That the

signs were not sufficient to meet the Legislature’s minimum requirement to show

adequate notification, in and of itself, does not shed light on Black Bull’s

knowledge of the specific statutory requirements or the reason the signs were


                                        17
noncompliant.    Nor does it show anything about Whispering Woods’s mental

state. Accordingly, we hold that the trial court erred by determining that Ybarra

conclusively proved that appellants’ violations of the sign requirements in

sections 2308.301 and .302 were intentional, knowing, or reckless.

      We sustain appellants’ third issue.

Theft Act Claims

      In their fourth issue, appellants contend that the trial court improperly

granted a final judgment while Ybarra’s Theft Act claims remained pending. The

modified summary judgment order addressed only the Towing and Booting Act

claim and did not mention or rule on the Theft Act or declaratory judgment

claims. However, in their reply to Ybarra’s response to their motion for new trial,

appellants specifically asked the court to either allow the Theft Act claims to

remain pending or to “delete” the Theft Act and declaratory judgment claims.

This the trial court did in the final judgment. Having invited this result, appellants

cannot now complain of it. See In re Dep’t of Family & Protective Servs., 273
S.W.3d 637, 646 (Tex. 2009) (orig. proceeding); Dalworth Restoration, Inc. v.

Rife-Marshall, 433 S.W.3d 773, 787 (Tex. App.––Fort Worth 2014, pet. dism’d

w.o.j.). We overrule appellants’ fourth issue.

      Based on the foregoing, we therefore overrule appellants’ fifth issue

complaining generally about the propriety of the summary judgment in part; we

sustain it to the extent that the trial court awarded damages under subsection (c)

of section 2308.404.


                                         18
                                    Conclusion

      Having overruled appellants’ first, fourth, and part of their second and fifth

issues, we affirm the trial court’s summary judgment for Ybarra on his Towing

and Booting Act claims based on a violation of the signage requirements of

sections 2308.301 and .302 of the Act. But having sustained appellants’ third

issue and part of their fifth issue, we reverse the trial court’s award of $1,000 plus

triple the amount of towing charges for each tow. We remand the case for further

proceedings on Ybarra’s claim for increased statutory damages under section

2308.404(c). See Grace v. Thompson, No. 03-12-00729-CV, 2014 WL 3055958,

at *5 (Tex. App.––Austin July 3, 2014, pet. denied) (mem. op.).

                                                    /s/ Dixon W. Holman

                                                    DIXON W. HOLMAN
                                                    SENIOR JUSTICE

PANEL: GARDNER and MEIER, JJ.; and DIXON W. HOLMAN (Senior Justice,
Retired, Sitting by Assignment).

DELIVERED: June 11, 2015




                                         19
20